First, appellant claimed that trial counsel was ineffective
                because of a conflict of interest. Specifically, he claimed that since the
                victim in this case, appellant's ex-wife, was an attorney, his trial counsel
                must have had a personal relationship with her. Further, he claimed that
                because of the personal relationship, trial counsel would not bring up
                issues of conflict of interest against the district court. He also claimed
                that because of the conflict of interest he was convicted of felonies instead
                of misdemeanor domestic violence.
                            Appellant failed to demonstrate that trial counsel was
                deficient or that he was prejudiced because he failed to demonstrate that
                there was a conflict of interest. To show that an actual conflict of interest
                existed, appellant must demonstrate that his counsel was "placed in a
                situation conducive to divided loyalties."    Clark v. State, 108 Nev. 324,
                326, 831 P.2d 1374, 1376 (1992) (quoting Smith v. Lockhart, 923 F.2d
                1314, 1320 (8th Cir. 1991)). "Conflict of interest and divided loyalty
                situations can take many forms, and whether an actual conflict exists
                must be evaluated on the specific facts of each case." Id. (quoting Smith,
                923 F.2d at 1320). Appellant failed to demonstrate that trial counsel was
                placed in a situation that divided her loyalties. He failed to demonstrate
                that trial counsel had a personal relationship with appellant's ex-wife or
                how that relationship affected trial counsel's performance. According to
                the documents presented by appellant, it was appellant that directed his
                trial counsel to approach his ex-wife regarding what she wanted him to
                plead to. He agreed to plead guilty to what was suggested by her.
                Further, the plea canvass indicates that appellant's plea was entered
                knowingly, voluntarily, and intelligently. See Bryant v. State, 102 Nev.
                268, 272, 721 P.2d 364, 368 (1986); Hubbard v. State, 110 Nev. 671, 675,

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A


                                                          3111111NMENIMPININEWK         -7
                      877 P.2d 519, 521 (1994). Therefore, the district court did not err in
                      denying this claim.
                                       Second, appellant claimed that trial counsel was ineffective for
                      failing to challenge that his bail was excessive and was raised after the
                      State found out who the victim was. This claim is outside the scope of
                      claims permissible in a post-conviction petition for a writ of habeas corpus
                      challenging a judgment of conviction based upon a guilty plea because it
                      does not challenge the validity of the plea. NRS 34.810(1)(a). Therefore,
                      the district court did not err in denying this claim. Accordingly, we
                                       ORDER the judgment of the district court AFFIRMED.




                                                                                              J.
                                                              Douglas


                                                                                              J.
                                                              Saitta


                      cc: Hon. Jerome T. Tao, District Judge
                           Don Scott Owen
                           Attorney General/Carson City
                           Clark County District Attorney
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                                3
(0) 1947A


                -rA     t,f1/' • ".;        • ---,     -               =-1,-MtarCe.44.